PER CURIAM.

Attorney disciplinary proceeding; attorney’s license suspended.

The referee recommended that the license of Francis P. Havey to practice law in Wisconsin be suspended for a period of six months as discipline for professional misconduct consisting of his having made a series of misrepresentations to a bank concerning money he alleged was owing to him for legal services in an attempt to offset his liability to the bank on three loans and having falsely testified in court concerning the matter. We determine that a suspension of Attorney Havey's license for six months is appropriate discipline for his misconduct.
*477Attorney Havey was admitted to practice law in Wisconsin in 1953 and practices in Greenfield. He has not previously been the subject of a disciplinary proceeding. The referee is Attorney William Bunk.
Based on a stipulation of the parties, the referee made the following findings of fact. In 1980 a limited partnership was formed to construct an office building for a bank in the city Greenfield, and the partnership encountered difficulty in purchasing the necessary real estate to do so. Attorney Havey, who was then mayor of the city of Greenfield, assisted the limited partnership in acquiring that property, which was purchased contingent on its being rezoned by the city for commercial use. Attorney Havey did not send a bill for his services in the matter, nor did he discuss with anyone at the bank any claim he might have for compensation for those services.
On September 30,1980, Attorney Havey, acting in his official capacity as mayor, presided over a meeting of the Greenfield Planning Commission which approved the rezoning request. He subsequently presided over a meeting of the Greenfield Common Council which voted to rezone the property and, in his official capacity, signed the rezoning ordinance.
In March of 1983, Attorney Havey guaranteed a loan of approximately $14,000 the bank had made to his son. Subsequently, he and his wife borrowed approximately $53,000 from the bank. When these loans became delinquent and the bank sued him for repayment, Attorney Havey filed an answer falsely alleging that he had performed services for the bank as attorney in obtaining the property for construction of the bank building and the rezoning of that property. Further, he claimed that the bank had agreed to credit the value of those services against the loans. In *478the action he falsely testified that the bank had agreed to pay him $25,000 for his services and that he had billed the bank on three separate occasions for services rendered. The referee concluded that Attorney Havey’s conduct in this matter involved misrepresentations, in violation of SCR 20.04(4)(1986).
We adopt the referee’s findings and conclusions and determine that Attorney Havey’s license to practice law in Wisconsin should be suspended for six months as discipline for his professional misconduct in this matter. Attorney Havey’s misrepresentations to the bank and false testimony to the court constitute a serious breach of a lawyer’s duty to the court system and to the legal profession and warrants severe discipline.
IT IS ORDERED that the license of Francis P. Havey to practice law in Wisconsin is suspended for a period of six months, commencing August 1, 1988.
IT IS FURTHER ORDERED that within 60 days of the date of this order Francis P. Havey pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding, provided that if the costs are not paid within the time specified and absent a showing of his inability to pay the costs within that time, the license of Francis P. Havey to practice law in Wisconsin shall remain suspended until further order of the court.
IT IS FURTHER ORDERED that Francis P. Havey comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been suspended.